PROB35                                                                             Report and Order l'enninating Supervision
(Reg 3/93)                                                                                  Prior to Original Expiration Date



                                     UNITED STATES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                         v.                                       Crim. No. 5:09-CR-378-lD

FARRELL LEE CHATMAN

       On November 16, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                          I declare under penalty of perjury that the foregoing
                                                          is true and correct.


                                                          /s/ Van R. Freeman, Jr.
                                                          Van R. Freeman, Jr.
                                                          Deputy Chief U.S. Probation Officer
                                                          150 Rowan Street Suite 110
                                                          Fayetteville, NC 28301
                                                          Phone: 910-354-2542
                                                          Executed On: July 20, 2021


                                                   ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

             Dated this ____,Z.=._,_f_ _ day of   Tv f7            , 2021.




                                                                 fu es C. Dever ill
                                                                 U.S. District Judge




                    Case 5:09-cr-00378-D Document 60 Filed 07/21/21 Page 1 of 1
